                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

ORLANDA DEL CARMEN PEÑA ARITA,§
Individually, as Next Friend of D.M.A. and §
C.M.A., and Representative of the Estate of §
MARCO ANTONIO MUÑOZ,                        §
       Plaintiffs,                          §
                                            §
v.                                          §         CIVIL ACTION NO. 7:19-cv-288
                                            §
UNITED STATES OF AMERICA,                   §
ALVARO A. GUAJARDO-MARTINEZ, §
CHRISTOPHER R. GARZA, ABRAM                 §
LERMA, JORGE FLORES,                        §
UNKNOWN UNITED STATES                       §
CUSTOMS AND BORDER PROTECTION§
AGENTS, THE COUNTY OF STARR,                §
TEXAS, RENE “ORTA” FUENTES,                 §
HECTOR LOPEZ III, CRECENCIO                 §
GALVAN, SAMMY MARROQUIN,                    §
EVELARIO GARZA, JOSE GALVAN III, §
RAUL GARCIA, CLYDE GUERRA,                  §
JAVIER VELA, ALEX GARCIA,                   §
AND UNKNOWN                                 §
STARR COUNTY DETENTION                      §
OFFICERS, in their official capacities,     §
       Defendants.                          §


                               FIRST AMENDED COMPLAINT



       Plaintiff ORLANDA DEL CARMEN PEÑA ARITA brings this complaint on her own

behalf, as Next Friend of her children D.M.A. and C.M.A., and on behalf of her deceased husband,

Marco Antonio Muñoz, for violations of Mr. Muñoz’s civil rights against the UNITED STATES

OF AMERICA, ALVARO A. GUAJARDO, in his official capacity as an employee of the

UNITED STATES OF AMERICA, CHRISTOPHER R. GARZA in his official capacity as an

employee of the UNITED STATES OF AMERICA, JORGE FLORES, in his official capacity as

Orlanda del Carmen Peña Arita v. USA & County of Starr, Texas, et. al. – First Amended Complaint
an employee of the UNITED STATES OF AMERICA and ABRAM LERMA, in his official

capacity as an employee of the UNITED STATES OF AMERICA, requesting relief under the

United States Constitution, the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b) and

2672, and against the COUNTY OF STARR, TEXAS, RENE “ORTA” FUENTES, in his official

capacity as Starr County Sheriff, HECTOR LOPEZ III, in his official capacity as an employee of

the COUNTY OF STARR, TEXAS, CRECENCIO GALVAN, in his official capacity as an

employee of the COUNTY OF STARR, TEXAS, SAMMY MARROQUIN, in his official capacity

as an employee of the COUNTY OF STARR, TEXAS, EVELARIO ISSAC GARZA in his official

capacity as an employee of the COUNTY OF STARR, TEXAS, JOSE GALVAN III, in his official

capacity as an employee of the COUNTY OF STARR, TEXAS, RAUL GARCIA, in his official

capacity as an employee of the COUNTY OF STARR, TEXAS, CLYDE GUERRA, in his official

capacity as an employee of the COUNTY OF STARR, TEXAS, JAVIER VELA, in his official

capacity as an employee of the COUNTY OF STARR, TEXAS, ALEX GARCIA, in his official

capacity as an employee of the COUNTY OF STARR, TEXAS and unknown COUNTY OF

STARR, TEXAS employees under 42 U.S.C. § 1983 and the Americans with Disabilities Act

(“ADA”) and Rehabilitation Act (“RA”).

                                        BACKGROUND

       1.      Marco Antonio Muñoz (hereinafter “Mr. Muñoz”) died a horrible and preventable

death as a result of being forcibly separated from his family by federal agents.

       2.      Plaintiff Orlanda del Carmen Peña Arita (hereinafter “Plaintiff” or “Ms. Peña”)

brings this action on her own behalf, on behalf of her children, and on behalf of the Estate of Mr.

Muñoz, having suffered through the callous and cruel effects of the federal government’s Zero

Tolerance and family separation policies. Before the nation’s attention was fixed on the horrors of


                                                                                                 2
family separations in South Texas, the Zero Tolerance policy was already being used as a weapon

against families seeking refuge in the United States when Ms. Peña and her family arrived in South

Texas in May 2018.

       3.      The unnecessary infliction of mental and emotional violence upon immigrant and

asylum-seeking families through forced separation has caused trauma that will last long after

families leave the custody of the United States Government. The decision to intentionally separate

Mr. Muñoz from Plaintiff and their child, D.M.A., caused all three to suffer unimaginable

emotional harm. Due to the acts and omissions of Defendants, these memories of pain and sorrow

will be Plaintiff and D.M.A.’s final memories of Mr. Muñoz.

       4.      The wrongful acts and omissions of United States Customs and Border Protection

(“CBP”) agents following their apprehension of Mr. Muñoz caused him extraordinary mental

anguish that led to his death, alone in a cell in the Starr County Jail. The CBP agents responsible

for his death acted within the scope of their office or employment under circumstances where the

United States, if a private person, would be liable to Plaintiff in accordance with the laws of the

State of Texas. See 28 U.S.C. § 1346(b).

       5.      The wrongful acts and omissions of the Starr County Defendants after receiving

custody of a distraught Mr. Muñoz from CBP agents further led to his death. Starr County

employees failed to accommodate Mr. Muñoz’s disability, and to provide him with proper housing

and monitoring, in violation of his federal constitutional rights and in contravention of his rights

under the ADA and RA.

       6.      As alleged with greater specificity below, Mr. Muñoz died as a result of the

negligent actions and omissions, and/or intentional, knowing or reckless acts, of agents of Customs




                                                                                                  3
and Border Protection, an agency of the Defendant United States of America, and detention

officers of the Starr County Sheriff’s Office, a part of the County of Starr, Texas.

                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, as Plaintiff’s claims arise under the Constitution and laws of the United States. This Court

has jurisdiction to grant relief in this action pursuant to 28 U.S.C. § 1346(b), as Plaintiff brings

claims under the Federal Tort Claims Act.

        8.       Venue is proper in the Southern District of Texas under 28 U.S.C. § 1402(b)

because the events giving rise to these claims occurred in this judicial district.

        9.       Plaintiff timely filed an administrative complaint with CBP related to the death of

her husband, Mr. Muñoz, in November 2018.

        10.      By letter dated February 19, 2019, CBP denied Plaintiff’s administrative claim. In

the denial notification, CBP advised Plaintiff that if she disagreed with the denial, she had the right

to file suit in federal district court “no later than six months after the date of mailing this

notification.”

        11.      This instant suit is timely filed under the FTCA, 28 U.S.C. § 2401(b), as it is being

filed within six months of the date of the mailing of the denial of the administrative claim.

                                          JURY DEMAND

        12.      Plaintiff hereby demands that all eligible claims be tried to a jury.

                                               PARTIES

        13.      Plaintiff Orlanda del Carmen Peña Arita is a natural person and a national of

Honduras residing in the United States. She is the widow of the decedent, Mr. Muñoz, and a

representative of his Estate in this action.


                                                                                                     4
       14.     Plaintiff D.M.A. is a four-year-old minor child and a national of Honduras residing

in the United States. He is the child of Plaintiff Orlanda del Carmen Peña Arita and Mr. Muñoz.

Plaintiff Orlanda del Carmen Peña Arita sues as Next Friend of D.M.A.

       15.     Plaintiff C.M.A. is a nine-year-old minor child and a national of the United States,

residing in the United States. He is the child of Plaintiff Orlanda del Carmen Peña Arita and Mr.

Muñoz. Plaintiff Orlanda del Carmen Peña Arita sues as Next Friend of C.M.A.

       16.     Defendant United States of America is the sovereign nation responsible for the

lawful enforcement of immigration laws through, among others, officers, agents, and employees

of the Department of Homeland Security and its component agency, Customs and Border

Protection.

       17.     Defendant Alvaro A. Guajardo is an individual who was employed by Defendant

United States of America as a Customs and Border Protection officer at all relevant times.

       18.     Defendant Christopher R. Garza is an individual who was employed by Defendant

United States of America as a Customs and Border Protection officer at all relevant times.

       19.     Defendant Jorge Flores is an individual who was employed by Defendant United

States of America as a Customs and Border Protection officer at all relevant times.

       20.     Defendant Abram Lerma is an individual who was employed by Defendant United

States of America as a Customs and Border Protection officer at all relevant times.

       21.     Unknown United States Customs and Border Protection Agents were individuals

employed as border patrol agents of the Defendant United States of America at all times relevant

to this complaint.

       22.     Defendant County of Starr, Texas is a local government and political subdivision

of the State of Texas. At all relevant times, the County of Starr, Texas has received federal funds,




                                                                                                  5
including through the Department of Homeland Security to house Customs and Border Protection

detainees.

        23.     Defendant Rene “Orta” Fuentes is the duly elected Starr County Sheriff, and served

in this position at all relevant times.

        24.     Defendant Hector Lopez III is an individual who was employed by Defendant

County of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        25.     Defendant Crecencio Galvan is an individual who was employed by Defendant

County of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        26.     Defendant Sammy Marroquin is an individual who was employed by Defendant

County of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        27.     Defendant Evelario Issac Garza is an individual who was employed by Defendant

County of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        28.     Defendant Jose Galvan III is an individual who was employed by Defendant

County of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        29.     Defendant Raul Garcia is an individual who was employed by Defendant County

of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        30.     Defendant Clyde Guerra is an individual who was employed by Defendant County

of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        31.     Defendant Javier Vela is an individual who was employed by Defendant County of

Starr, Texas as a detention officer at the Starr County Jail at all relevant times.

        32.     Defendant Alex Garcia is an individual who was employed by Defendant County

of Starr, Texas as a detention officer at the Starr County Jail at all relevant times.




                                                                                                6
        33.     Unknown Starr County Detention Officers were individuals employed as detention

officers at the Starr County Jail, at all relevant times.

                                     STATEMENT OF FACTS

        The Zero Tolerance Policy

        34.     On April 6, 2018, then-United States Attorney General Jeff Sessions issued a

memorandum to “Federal Prosecutors Along the Southwest Border” directing each United States

Attorney’s Office along the Southwest Border to adopt immediately a zero-tolerance policy for all

offenses referred for prosecution under the United States Code for illegal entry into the United

States. This policy is known as the “Zero Tolerance” policy.

        35.     The Zero Tolerance policy adopted by the Department of Justice calls for the

Department of Homeland Security to refer one-hundred percent of unlawful Southwest Border

crossings to the Department of Justice for prosecution.

        36.     On April 23, 2018, the Department of Homeland Security adopted a policy of

“pursu[ing] prosecution of all amenable adults who cross [United States’] border[s] illegally,

including presenting with a family unit, between ports of entry” in coordination with the

Department of Justice.

        37.     On May 7, 2018, then-Attorney General Jeff Sessions delivered remarks in San

Diego, California, announcing the Zero Tolerance policy and stating that if any foreign national

crossed the border with a child, “that child will be separated from you, probably, as required by

law. If you don’t want your child to be separated, then don’t bring him across the border illegally.”

        38.     The intent of enacting such policies was to deter future migration by subjecting

individuals detained by CBP agents to harsh treatment likely to cause severe trauma, in order to

make examples of them.


                                                                                                   7
       39.     After the enactment of these policies by the Department of Homeland Security and

the Department of Justice, and at all times relevant to this action, CBP agents did not have

discretion in referring individuals who crossed the United States-Mexico border unlawfully for

criminal prosecution.

       40.     CBP agents were aware of this requirement for “Zero Tolerance” prosecutions, and

the intent behind such policies, when, on or about May 11, 2018, Plaintiff, D.M.A., and Mr. Muñoz

crossed the border from Mexico into the United States near Granjeno, Texas.

       Detention and Separation of Mr. Muñoz from his Family

       41.     Shortly after the family crossed, they encountered CBP agents, including Defendant

Abram Lerma. Upon being detained, Plaintiff and Mr. Muñoz requested medical aid for Mr.

Muñoz due to blisters on his feet.

       42.     Defendant Lerma and other CBP agents who encountered the family did not

provide Mr. Muñoz with medical assistance, despite Plaintiff’s request to do so.

       43.     Defendant Lerma and other CBP agents transported Plaintiff, Mr. Muñoz, and

D.M.A. together to the McAllen Central Processing Center in McAllen, Texas.

       44.     While at the McAllen Central Processing Center, at some point on or about May

11, 2018, CBP agents forcibly separated Mr. Muñoz from Plaintiff and D.M.A.

       45.     CBP agents were furthering the intent of the government’s Zero Tolerance policies

when they separated Mr. Muñoz from his family, acting with particular cruelty, emboldened by

said policy.

       46.     CBP agents refused to provide medical assistance to Mr. Muñoz at any time during

his time in the McAllen Central Processing Center, despite the fact that Plaintiff and Mr. Muñoz

requested medical aid.




                                                                                               8
        47.     On May 12, 2018, agents briefly reunited Mr. Muñoz with his family for the

purposes of interviewing and fingerprinting.

        48.     CBP agents then again separated Mr. Muñoz from his son, D.M.A.

        49.     Thereafter, Mr. Muñoz became visibly distraught and erratic due to the stress of

this separation.

        50.     CBP agents notified Mr. Muñoz that he would be subject to criminal prosecution

for illegal entry into the United States.

        51.     Mr. Muñoz became increasingly distraught and mentally unstable due to being

separated from his family.

        52.     In response to Mr. Muñoz’s evident and acute anguish, CBP agents briefly allowed

Mr. Muñoz to see Plaintiff and D.M.A. again.

        53.     An unknown CBP agent told Plaintiff that Mr. Muñoz was unstable.

        54.     In response, Plaintiff again requested that CBP agents provide Mr. Muñoz with

medical attention.

        55.     After only a few minutes, however, CBP agents once again separated Mr. Muñoz

from Plaintiff and D.M.A., despite Mr. Muñoz’s obvious and visible emotional distress, in

furtherance of the objectives of the Zero Tolerance policy.

        56.     When Mr. Muñoz reportedly embraced D.M.A., only three years old at the time,

Mr. Muñoz once again became increasingly and visibly distraught, and appeared to suffer the

physical and emotional manifestations of a panic attack.

        57.     Plaintiff again raised concerns regarding Mr. Muñoz’s health to CBP agents

present.




                                                                                              9
       58.     Despite their awareness of Mr. Muñoz’s obvious and apparent severe emotional

distress, CBP agents followed through with their determination to separate him from his family,

reportedly physically and forcibly prying the boy from Mr. Muñoz’s arms. This caused Mr. Muñoz

to become even more emotional and unstable.

       59.     Plaintiff and D.M.A. watched, horrified, as CBP agents dragged Mr. Muñoz away

from them, while Mr. Muñoz yelled and screamed in desperation.

       60.     After Mr. Muñoz was separated once again from his family, he became more

erratic, visibly distressed, and aggressive towards agents.

       61.     CBP agents placed Mr. Muñoz alone in a chain-link fenced cage located inside the

McAllen Processing Center. Mr. Muñoz began to shake and kick at the cage. Mr. Muñoz’s visible

distress continued into the evening of May 12, 2018.

       62.     Sometime in the evening of May 12, 2018, Mr. Muñoz was still reeling from being

separated from his family.

       63.     CBP agents, including Defendant Jorge Flores, purportedly concerned that he

would injure himself or others, transported Mr. Muñoz to the Starr County Jail.

       64.     Defendant Jorge Flores was aware that Mr. Muñoz had been separated from his

family. Furthermore, an unknown CBP agent or other employee for Defendant United States of

America informed Defendant Flores that Mr. Muñoz had allegedly “faked” a seizure.

       65.     The Starr County Jail is approximately 40 miles from the McAllen Central

Processing Center.

       66.     CBP agents, including Defendants Jorge Flores and Alvaro Guajardo-Martinez, did

not transport Mr. Muñoz to a hospital or other medical facility or otherwise provide him with




                                                                                            10
medical or psychiatric care despite his clearly urgent and unstable condition, including the

allegation that Mr. Muñoz had possibly suffered a seizure prior to being transported.

       67.     Once inside the transport vehicle, Mr. Muñoz continued to scream and kick at the

windows. Mr. Muñoz’s behavior was so erratic that CBP agents, including Defendants Jorge

Flores and Alvaro Guajardo-Martinez, were forced to pull over on the side of the highway,

returning once again to the McAllen Central Processing Center to place Mr. Muñoz in a different

vehicle, before again setting out for the Starr County Jail with several CBP agents, including

Defendant Christopher Garza.

       68.     On more than one occasion during both trips to the Starr County Jail, Mr. Muñoz

expressed to agents, including Defendants Jorge Flores, Alvaro Guajardo-Martinez, and

Christopher Garza, his belief that CBP agents had, or were going to, murder his family, and that

they were transporting him to the Starr County Jail so that he could also be killed.

       69.     On the drive to the Starr County Jail, it was, or should have been, evident to CBP

agents, including Defendants Jorge Flores, Alvaro Guajardo-Martinez, and Christopher Garza, that

Mr. Muñoz was in need of psychiatric and medical care.

       70.     CBP agents, including Defendants Jorge Flores, Alvaro Guajardo-Martinez, and

Christopher Garza had an opportunity to transport Mr. Muñoz to a medical facility to obtain

psychiatric and any other necessary medical treatment, but failed to do so.

       Detention at Starr County Jail

       71.     When CBP agents arrived at the Starr County Jail with Mr. Muñoz, Starr County

detention officers, including Defendants Hector Lopez III, Crecencio Galvan, and Clyde Guerra,

took physical custody of Mr. Muñoz. He was still visibly agitated and erratic.




                                                                                              11
       72.     At that time, CBP agents, including Defendant Jorge Flores advised Starr County

Jail officers, including Defendants Hector Lopez III and Raul Garcia, and that Mr. Muñoz had

supposedly “faked” a seizure, and that Mr. Muñoz had told CBP agents that Starr County officers

wanted to kill him.

       73.     CBP agents did advise, or should have advised, Starr County detention officers of

the fact that Mr. Muñoz was in distress because they had separated Mr. Muñoz from his family.

       74.     Starr County detention officers, including Defendants Hector Lopez III, Crecencio

Galvan, and Clyde Guerra took custody of Mr. Muñoz and booked him into the jail.

       75.     Shortly after arriving at the Starr County Jail, Mr. Muñoz got into a physical

altercation with detention officers, Defendants Hector Lopez III and Crecencio Galvan. This was

due at least in part to Mr. Muñoz’s continued emotional distress.

       76.     Following this altercation, and having observed Mr. Muñoz’s overall unstable and

distressed state, Starr County detention officers knew or should have known that Mr. Muñoz posed

a danger to himself or others.

       77.     Upon booking Mr. Muñoz into the jail, Starr County detention officers placed Mr.

Muñoz in a padded cell.

       78.     Based upon information and belief, the cell where Mr. Muñoz was placed was

equipped with a camera.

       79.     Starr County detention officers permitted Mr. Muñoz to keep an article of clothing

with long sleeves.

       80.     Starr County detention officers knew that Mr. Muñoz was suffering from mental

distress, but did not seek psychiatric care for Mr. Muñoz.




                                                                                              12
       81.     The Texas Commission on Jail Standards is an agency of the State of Texas charged

with overseeing County Jail standards and conditions throughout the State of Texas.

       82.     Regulations of the Texas Commission on Jail Standards require that face-to-face

interaction be had every thirty minutes with individuals who are “known to be assaultive,

potentially suicidal, mentally ill, or who have demonstrated bizarre behavior.” See, 37 TAC

§ 275.1.

       83.     Texas Commission on Jail Standards regulations represent a minimum standard that

may not be appropriate in circumstances where, as in Mr. Muñoz’s circumstances, more frequent

supervision is needed.

       84.     Upon booking him, Starr County officers knew that Mr. Muñoz was assaultive,

potentially suicidal, mentally ill, and/or had demonstrated bizarre behavior.

       85.     During the evening of May 12, 2018 and morning of May 13, 2018, Starr County

officers failed to have face-to-face interactions with Mr. Muñoz at an interval appropriate to

prevent his death, and in any case, every thirty minutes.

       86.     Upon information and belief, at some point between the evening of May 12, 2018

and the morning of May 13, 2018, Mr. Muñoz took a long-sleeved article of clothing, and knelt

down on the floor next to a drainage grate in the cell.

       87.     Upon information and belief, Mr. Muñoz tied one end of the article of clothing to

the drainage grate, making a noose with the other end.

       88.     Upon information and belief, Mr. Muñoz slipped the noose around his neck, and

laid down in the middle of the cell.

       89.     Upon information and belief, Mr. Muñoz flipped his body over several times,

resulting in the tightening of the noose around his neck.




                                                                                             13
       90.      Mr. Muñoz continued in this manner, allowing the noose to constrict his airway,

until he finally asphyxiated and died.

       91.      Defendants Jose Galvan III, Javier Vela, Sammy Marroquin, Alex Garcia, and

Evelario Garza were aware that, as a part of their job duties, they were required to perform regular,

and at minimal face-to-face checks every thirty minutes on Mr. Muñoz, and failed to do so.

       92.      Mr. Muñoz died because Starr County officials failed to take away the article of

clothing, failed to provide him a safe cell, and failed and/or refused to observe and supervise him

adequately.

       93.      Mr. Muñoz’s wife and minor children have been harmed by having their next of

kin die a horrible and preventable death. Plaintiff and her children have suffered emotional pain,

torment, and suffering due to Mr. Muñoz’s death.

                                      CAUSES OF ACTION

              First Cause of Action: Federal Tort Claims Act - 28 U.S.C. § 1346(b)
                           Intentional Infliction of Emotional Distress

       94.      Plaintiff re-alleges and incorporates by reference paragraphs 34 – 93 above.

       95.      CBP agents acted within the scope of their office or employment under

circumstances where the United States, if it were a private person, would be liable to Plaintiff in

accordance with the laws of the State of Texas. See, 28 U.S.C. § 1346(b).

       96.      Under Texas law, intentional infliction of emotional distress exists where (1) a

defendant acts intentionally or recklessly, (2) the conduct was extreme and outrageous, (3) a

defendant’s actions caused the emotional distress, and (4) the emotional distress plaintiff suffered

was extreme. Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004). “Severe

emotional distress is distress that is so severe that no reasonable person could be expected to endure

it.” GTE Sw., Inc. v. Bruce, 998 S.W.2d 605, 618 (Tex. 1999).



                                                                                                   14
        97.       CBP agents, including Defendants Jorge Flores and Christopher Garza knowingly,

intentionally, and/or recklessly caused Mr. Muñoz and Plaintiff severe emotional distress by

separating Mr. Muñoz from Plaintiff and D.M.A.

        98.       CBP agents took these actions in furtherance of the Zero Tolerance policy enacted

by Defendant United States of America, which policy was to intentionally separate parents from

children in order to inflict extreme emotional distress, so that they would serve as examples to

other potential asylum seekers who would be deterred from taking similar action after observing

such suffering.

        99.       CBP agents’ conduct of separating Mr. Muñoz from his wife and young son in a

foreign country and in the custody of a foreign law enforcement agency was extreme and

outrageous. CBP agents’ continued decision to briefly reunite Mr. Muñoz with his family,

allegedly allowing him to embrace his son, only to forcibly remove the boy from his arms while

he became visibly distressed, is extreme and outrageous conduct that no person should be expected

to endure.

        100.      CBP agents’ knowing or reckless conduct caused Mr. Muñoz to suffer extreme

emotional distress that continued for an extended period of time.

        101.      The emotional distress caused by CBP agents’ actions was severe and contributed

to his death.

        102.      CBP agents’ forced separation of Plaintiff and D.M.A. from Mr. Muñoz on multiple

occasions, including being forced to watch agents drag their family member away, caused both

Plaintiff and D.M.A. to suffer severe emotional distress.

        103.      C.M.A. suffered severe emotional distress after being advised that his father

suffered such a violent and emotionally distraught final day alive.




                                                                                                15
       104.     The harm suffered by Plaintiff and D.M.A. due to CBP agents’ actions was severe,

and will in all likelihood continue into the future.

       105.     CBP agents’ actions constitute intentional infliction of emotional distress under

Texas law.

       106.     Plaintiff is entitled to actual and compensatory damages individually, as a

representative of Mr. Muñoz’s Estate, and as next friend of D.M.A and C.M.A.

             Second Cause of Action: Federal Tort Claims Act - 28 U.S.C. § 1346(b)
                                         Negligence

       107.     Plaintiff re-alleges and incorporates by reference paragraphs 34 – 93 above.

       108.     CBP agents acted within the scope of their office or employment under

circumstances where the Defendant United States of America, if it were a private person, would

be liable to Plaintiff in accordance with the laws of the State of Texas. See, 28 U.S.C. § 1346(b).

       109.     Under Texas law, a claim for negligence requires that a (1) defendant owed the

plaintiff a legal duty, (2) defendant breached that duty, and (3) defendant’s breach proximately

caused damages to the plaintiff. Bustamante v. Ponte, 529 S.W.3d 447, 456 (Tex. 2017).

       110.     Defendants United States of America, and CBP agents, including Defendants Jorge

Flores and Christopher Garza, owed a legal duty of care to Mr. Muñoz as a detainee in their

custody.

       111.     CBP officers, including Defendants Jorge Flores and Christopher Garza, breached

the duty they owed to Mr. Muñoz when they failed to provide him with appropriate medical care,

including, but not limited to, in the form of psychiatric treatment after CBP officers caused his

disturbed mental state by separating him from his wife and son.

       112.     CBP agents’ failure to provide Mr. Muñoz with medical care in these circumstances

proximately caused Mr. Muñoz’s injuries and death.



                                                                                                 16
       113.     Defendant is liable for the negligent acts of CBP employees acting on its behalf.

       114.     The actions of Defendant constitute negligence under Texas law.

       115.     Plaintiff is entitled to actual and compensatory damages individually, as a

representative of Mr. Muñoz’s Estate, and as next friend of D.M.A and C.M.A.

             Third Cause of Action: Federal Tort Claims Act - 28 U.S.C. § 1346(b)
                                      Gross Negligence

       116.     Plaintiff re-alleges and incorporates by reference paragraphs 23 – 73 above.

       117.     Named and Unknown CBP agents acted within the scope of their office or

employment under circumstances where Defendant United States of America, if it were a private

person, would be liable to Plaintiff in accordance with the laws of the State of Texas. See 28 U.S.C.

§ 1346(b).

       118.     Under Texas law, gross negligence involves two components: “(1) viewed

objectively from the actor’s standpoint, the act or omission complained of must involve an extreme

degree of risk, considering the probability and magnitude of the potential harm to others; and (2)

the actor must have actual, subjective awareness of the risk involved, but nevertheless proceed in

conscious indifference to the rights, safety, or welfare of others.” Lee Lewis Const., Inc. v.

Harrison, 70 S.W.3d 778, 785 (Tex. 2001) (internal citations omitted).

       119.     Defendant United States of America’s actions involved an extreme degree of risk.

CBP agents recognized the mental and emotional stress their actions placed on Mr. Muñoz.

       120.     Following the agents’ initial separation of the family, Mr. Muñoz became extremely

distraught, including his kicking and shaking the cage in which he was located. As such, agents

were objectively and subjectively aware that their actions posed an extreme risk of harm.

       121.     Despite knowing this, agents continued with their decision to intentionally separate

Mr. Muñoz from his family.



                                                                                                  17
          122.   Mr. Muñoz’s injuries and death were caused by the grossly negligent or wrongful

acts or omissions of CBP agents when they separated him from his family and failed to provide

him with adequate medical treatment.

          123.   Through their grossly negligent actions, CBP agents violated their duty to provide

Mr. Muñoz with medical attention, which resulted in Mr. Muñoz becoming distraught and taking

his own life.

          124.   The gross negligence of CBP agents cused Mr. Muñoz’s injuries and death.

Defendant is liable for the grossly negligent acts of CBP agents acting on its behalf.

          125.   The actions of Defendant constitute gross negligence under Texas law.

          126.   Plaintiff is entitled to actual and compensatory damages individually, as a

representative of Mr. Muñoz’s Estate, and as next friend of D.M.A and C.M.A.

                              Fourth Cause of Action: Bivens
           Against All Named and Unknown Customs and Border Protection Agents

          127.   Plaintiff re-alleges and incorporates by reference paragraphs 34 – 93 above.

          128.   To recover damages for a federal agent’s violation of their constitutional rights, a

plaintiff must establish a (1) constitutional violation (2) by individual federal defendants acting

under color of federal law or authority. See, Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).

          129.   All Named and Unknown CBP agents, by separating him from his family and,

despite his becoming significantly emotionally distraught as a result of the separation, failing to

provide him with medical attention, violated Mr. Muñoz’s right under the Fifth Amendment of the

United States Constitution to be free from the deprivation of life and liberty without due process

of law.




                                                                                                  18
        130.    All Named and Unknown CBP agents were acting within the scope of their

authority as federal law enforcement agents when they violated Mr. Muñoz’s constitutional rights.

        131.    Plaintiff is entitled to actual, compensatory, and punitive damages as a result of

these CBP agents’ violations of Mr. Muñoz’s constitutional rights individually, as a representative

of Mr. Muñoz’s Estate, and as next friend of D.M.A and C.M.A.

                            Fifth Cause of Action: 42 U.S.C. § 1983
                 Against All Named and Unknown County of Starr Employees

        132.    Plaintiff re-alleges and incorporates by reference paragraphs 34 – 93 above.

        133.    Plaintiff is entitled to relief under 42 U.S.C. § 1983, which establishes a cause of

action where (1) a person acting under color of any statute, ordinance, regulation, custom, or usage,

of any State or Territory or the District of Columbia (2) subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.

        134.    Both individual State actors and local government units are “persons” under 42

U.S.C. § 1983 and both may be held liable for violating a plaintiff’s constitutional rights. To

establish a local government unit’s liability for a constitutional violation, “a plaintiff must identify:

(1) an official policy (or custom), of which (2) a policymaker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy or

custom.” Valle v. City of Houston, 613 F.3d 536, 541–42 (5th Cir. 2010) (citation and internal

quotation marks omitted).

        135.    Mr. Muñoz was a pretrial detainee. As such, he was entitled to medical care and

safety under the due process guarantees of the Fourteenth Amendment. Hare v. City of Corinth,

74 F.3d 633, 639 (5th Cir. 1996) (en banc).




                                                                                                      19
        136.    It is a violation of a pretrial detainee’s due process right to medical care or

protection from suicide if detention officers act or fail to act with subjective deliberate indifference

to the detainee’s rights. Id. at 636.

        137.    All Named and Unknown Starr County detention officers were aware that Mr.

Muñoz was suffering from mental distress that made him a danger to himself or others. Despite

this, Starr County detention officers (i) did not seek medical attention for him, (ii) placed him in a

cell with an item of clothing that he could use to kill himself, and (iii) did not supervise him

adequately given the circumstances, and at a minimum, in accordance with State regulations.

        138.    All Named and Unknown Starr County detention officers’ actions in failing to

provide him with medical care and safety rise to the level of deliberate indifference to his safety

in these circumstances.

        139.    Defendant County of Starr, Texas, had, or has, a custom of failing to supervise

inmates adequately, including in contravention of binding regulations promulgated by the Texas

Commission on Jail Standards.

        140.    Starr County Sheriff, Rene “Orta” Fuentes, is responsible for setting policy and

directing customs at the Starr County Jail. Sheriff Fuentes had actual or constructive knowledge

that the Starr County Jail was not adequately monitoring detainees.

        141.    All Named and Unknown Starr County detention officers’ failure to monitor Mr.

Muñoz in accordance with the Starr County Jail’s custom of failing to adequately supervise

inmates, and ignoring basic regulations regarding the supervision of inmates was the moving force

behind detention officers’ violation of Mr. Muñoz’s constitutional rights.




                                                                                                     20
          142.    All Named and Unknown Starr County detention officers were acting under the

color of law as State law enforcement officers when they failed to provide him with medical care

and safety, in contravention of Mr. Muñoz’s Constitutional rights.

                 Sixth Cause of Action: 42 U.S.C. § 12132 and 29 U.S.C. § 701 et seq.
                      Americans with Disabilities Act and the Rehabilitation Act
                                Against the County of Starr, Texas

          143.    Plaintiff re-alleges and incorporates by reference paragraphs 34 – 93 above.

          144.    The ADA prohibits discrimination by public entities. To establish such

discrimination, a plaintiff must allege: (1) that he has a qualifying disability; (2) that he is being

denied the benefits of services, programs, or activities for which the public entity is responsible,

or is otherwise discriminated against by the public entity; and (3) that such discrimination is by

reason of his disability.

          145.    The RA and the ADA are judged under the same legal standard. Jurisprudence

interpreting one is generally applicable to the other and the statutes share the same definitions and

claims.

          146.    Mr. Muñoz was a qualified person with a disability. Mr. Muñoz’s emotional illness

and mental and physical distress caused by CBP agents’ violent separation from his family caused

him a mental impairment that substantially limited his ability to care for himself, which qualified

as a disability under the ADA and RA.

          147.    Because Mr. Muñoz suffered from a qualifying disability under the ADA and RA,

the County of Starr, Texas and Starr County detention officers had a responsibility to provide safe

confinement, including safe housing and adequate monitoring.

          148.    All Named and Unknown were acting within the scope of their employment with

the County of Starr, Texas when it was open, obvious, and apparent to all Named and Unknown



                                                                                                   21
Starr County detention officers that Mr. Muñoz was suffering from a mental impairment during

his time in their custody.

       149.    Despite being aware of his disability, all Named and Unknown Starr County

detention officers failed to take reasonable steps to accommodate his disability, such as by

restricting his access to the drain to which he tied his clothing, or monitoring him more frequently

via the camera in his cell or by checking on him more frequently.

       150.    Defendant County of Starr, Texas’s failure to take these reasonable steps to

accommodate Mr. Muñoz’s limitations constituted intentional discrimination under the ADA and

RA.

       151.    Plaintiff is entitled to actual, compensatory, and punitive damages due to Defendant

County of Starr, Texas’s violation of Mr. Muñoz’s rights under the ADA and RA.

                                PRAYER FOR RELIEF

       152.    Plaintiff therefore respectfully requests a judgment against Defendants for:

           (a) actual and compensatory damages arising from the negligence and/or intentional,
               knowing, or reckless actions of Defendant United States of America’s employees
               and agents in violation of the FTCA, resulting in Mr. Muñoz’s death;
           (b) actual, compensatory, and punitive damages arising from Defendants, all Named
               and Unknown CBP Agents’ and Defendants Named and Unknown Starr County
               jail officials’ deliberate indifference to the risk of suicide posed by Mr. Muñoz, in
               violation of his constitutional rights under the Fifth Amendment, resulting in Mr.
               Muñoz’s death;
           (c) actual and compensatory damages arising from Defendant Starr County’s policy or
               custom of failing to adequately monitor inmates at risk of self-harm, resulting in
               Mr. Muñoz’s death;
           (d) actual, compensatory, and punitive damages arising from Defendant County of
               Starr, Texas’s for failing to reasonably accommodate Mr. Muñoz’s disability,
               resulting in Mr. Muñoz’s death;


                                                                                                 22
          (e) actual and compensatory damages for funeral, burial, and other costs pertaining to
             Mr. Muñoz’s death;
          (f) reasonable and necessary attorneys’ fees and costs; and
          (g) any such other relief as this Court deems just and proper.


Dated: September 4, 2019

                                            Respectfully Submitted,

                                            Texas Civil Rights Project

                                            /s/Erin D. Thorn
                                            Efrén C. Olivares
                                            Attorney-in-Charge for Plaintiff
                                            State Bar No. 24065844
                                            SDTX Bar No. 1015826
                                            efren@texascivilrightsproject.org
                                            Erin Thorn Vela
                                            State Bar No. 24093261
                                            SDTX Bar No. 2744303
                                            erin@texascivilrightsproject.org
                                            Zachary Dolling
                                            State Bar No. 24105809
                                            SDTX Bar No. 3290949
                                            zachary@texascivilrightsproject.org
                                            Ricardo Garza
                                            State Bar No. 24109912
                                            SDTX Bar No. 3336127
                                            ricky@texascivilrightsproject.org
                                            1017 W. Hackberry Ave.
                                            Alamo, Texas 78516
                                            Tel: (956) 787-8171 ext. 125

                                            John Escamilla*
                                            State Bar no. 00793699
                                            Escamilla Law Firm PLLC
                                            john@escamillalawfirm.com
                                            1021 Martin Ave.
                                            McAllen, Texas 78504
                                            Tel: (956) 618-4999
                                            Fax: (888) 635-4715
                                            *Pro hac vice


                                                                                             23
                                          THE VARGAS LAW OFFICE
                                          Daniel E. Vargas
                                          State Bar No. 24072403
                                          Federal ID No. 1286250
                                          220 South 12th. Ave., Suite A
                                          Edinburg, Texas 78539
                                          Ph: (956) 287-3743
                                          Fx: (956) 287-3992
                                          Em: thevargaslawoffice@gmail.com
                                          Attorneys for Plaintiff
                                          Orlanda del Carmen Peña Arita


                              CERTIFICATE OF SERVICE

I, Erin D. Thorn, hereby certify that a copy of the foregoing First Amended Complaint will be
timely served on all Defendants in accordance with the Federal Rules of Civil Procedure.


                                          /s/Erin D. Thorn
                                          Erin D. Thorn




                                                                                          24
